OFFICE        OFTHEAmORNEY      GENERALOFTEXAS
                               AUSTIN



x=z

      mn.   2.   0.    Allen
      Dlrtrlet    Attorney




                                                     OQiBiOB Of thill
                                                    atters, haa been




                                        the title     0r   "County Audi-

                                      ked for   all 8UpFlfbtt
                                 0    blanks,   reoorda, 6nd
                                 de    rariow    afflaera  for




      tive deelaratioa requiringf oaqetitive     bids QILall ptxr-
      ohae8 by the Qounty Of thr ited      deaoribed.   The rtetde,
      however, doe8 not psrt16ularfze   aa to the aanaer ar &cram
      o flfr eutfug
                euo h.
                 ktiale   MS9, Revieed Civil Btatuteo of Texas,
      wur llkewiae orig¶.aally   enaotad by the 8tme Legidfituro,
      under tbr 6aIUe tQtle,   eontainiag the esaargenoy provlnion
      rllawing pwOhaae#    by the Oowty,   Wltbouf  adVerti&Ig    t0r
Ron. 2. D. Nlsn,         Page 9



coarpetltire     bids,   when not In exoesa    o? #50.00.
            This latter  a?tlolo was amended by the S7th
Legirlature   In 192J. (Ada 19t1, page 16S), whareDy the
snerganoy p?ovIdIon now allow6 purohaaea by the oounty
not iu exoeaa of $150rO0, In 06aea of an 4morg4aay,
without 4dv4ttIaIng ror ooapetitive    bids.
               Art1014 1659,      aupra, 001 raada:
             .*Sugpllea of ever7 kind, road and btidge
      aatsrial,     or 6~ other amtarial,        for the me
      of aald county       or my 0r its offioera,        de-
      partments,     or I natItutIon8   mumt be purohased
      on oompetltire      bids, tha contra& to be award-
      eh to tha pa?tl who, In the judgmnt of ths
      oomlaaianera      oourt,    has aubzitted the laeat
      and beat bid,       The oouaty auditor shall ad-
      tsrtiae    for a period o? two week8 In at least
      one daily mmapape?, published and elroulated
      In the County, for auoh 8upplIsr and rmterIa1
      aooordlng to apeolfioatlona,         giving In detail
      wlmt la medad.         Suop advertisements     shall
      state where the apeoIilioatIon6         are to be found,
      and shall gIr4 the tIm4 and plaoe for reoeiv-
      ing suoh bids.       Nl auoh acrr~etltlve      bids
      shall be kept on file by the oaunty auditor
      as a pert or the rsaorda of his cbflce,            and
      shall be subjedt to lr&pdotIon by any one
      desiring    to see th4m. Copies of all bid6 re-
      oslrsd    shall br turrIl6had by the aounty ruditor
      to tha aotmty judge snd to the oomalsaionsfa
      oourt~ and whhenths bids reoefvsd are not
      64tiEfUOt3v      t0 th4 66Id judge O? 4OWt;l
      oumIe8fonare,       tho auditor ahall rajeat said
      bids and re-advertlsa        for n4w bids.     In oasss
      of mergenap,      purohasea not In exoeaa of one
      hundred and fifty       dsllarn may be ma68 upon
      requIaItIon     to b4 approved by the oomhaslonera
      oourt, without adve?tIsIng        for ompetltire       bids,*
          It is observed thst Artiole    lbS9, aupra, I6 a
general st8tute, a:plyIng to 6upplIea of ers?y kind, pur-
abased by the aounty, and providing   for the memar of pur-
Han.   2.    ??. Allen,   Page 3


ahaaes thareof by ocap+tItIve    b.iJs, and providing for 6n
enarganoy.     R4no4, In the abaenor of ap4oIf IO afp’tutea
applying to legal blanks, statIone?y     and alail~   SUpplleS,
and providing    for the amine? a? purohase thereof   by am-
pstftlve   bids, this gansral atatut4 would ooBtro1 the
mttar.     The oorreot rule of atntutory oonstruotlon~     In
such 0asea, Is stated In the opInIon of Z;x part4 Townsend,
144 t3Y 628, 641, as r0iicrmt
              “It, Is also well eetabllahsd       that, where
       one statute deals with a aubjeot In oeeprs-
       henaive tema snd another statute daala with
       a portion of thr aam aubjeot In a more dafin-
       Ito way,. the two should bs reed together,         ii
       poaalble,    with a rlbw to giving afloat to a
       consistent    legirlatira    pallay.     H&aver, If
       thers Is anjr maemar         oonfllot'betwc~n    two
       auoh lawa, the aaola I wIl1 prevail ovc)r the
       general statute.        Where ths apeoial statute
       is later,    it ~111 b4 regarded as an rroa~tlon
       to, or qualIiiastIon      of, tht prior gene?al
       one, and, when ths general eot is late?,          the
       ap4oIsl will b4 oonatrusd au remaining an ex-
       oaptlon to Its terms, tit&64 it 18 rspealed
       la e=reas     words or by iprplioation,     t Cyo.
       SF, 1151; Rod&era vs. United Statsa           2% U,
       S. 83, 2.8 Sup. ct. sari, 48 L. 96. 818; Roa4n-
       arms vs. U. S., lb!3 u. 9. 257, 17 sup. ct.
       302, 41 L. Ed. ,700t Lazonby vs. SmItheg, 1Sl
       Yo. App,. zas, 131 3. *. 708.’
          There a?4, howover’, epeoitio    statutes nlating
to this subjeot,  providing    both for the purahaae of auoh
auppllea by the Commlsaioners * Cou?t Itself,     and also for
ths sumhas    of auoh supplI4s by the rsrlous     cbfioera  of
the county with the requimmsnt that      auoh roust be approved
by the Comlsslonsrs'    Court.
               %4 shall fiwt  discuss the statutsa pertsluiug
~o&uhasea         of lu0h auppll4a by the CommIaslonera~ Cotmt
        l



           In 1907 thsra was enaoted by the 90th tegIalatu?e,
what   are    ROW
              Artiolea   3388-2359, Re?Ired Clrll Btetutea of
Texas, inoluaIre   (Aota 1907, peg4 ?.!M-2341, under the title,
WCoumianionera* Court-Authorlzlng     the purahsse of Station-
ory, Eta., By”.    A?tiolas  23813 and Z3S9, thsreo?, read as
Hon.   2.. il.    Allen,      Page 4



follovm I
                 “Art.     W38.       The oommissioners   aaurt   .riy
       cn order entered of reoord, my oontraot &J
       hereinafter   presoribed, with some sultaple
       person or persons to rupply the couuty with
       blank books, all loge1 blank6 and stationery
       aa may be required by 1aw to be iurnlahed the
       oounty ofilelalr.
                 *Art.     The acrnmlseionsre oourt ahall
                           esao.
       ldvertlae,          at least
                             onoe lu every twa peers,
       for sealed p0pOtWd8    to furnieh blank books,
       legal blankr, stationery   and such other prlnt-
       lnfl ea my be required ior the county rar the
       term of auah oontraat,   and Shall reoeive smper-
       eta bids too the dlffmrent    Olaea&e bereinaftsr
       deaignatsd.   Suah advertisement    she11 be medb
       by the oounty clerk, who ehall notify by re-
       &Wn+ed lsttor,     each neviepaper and jab print-
       ing house la thr oaunty, and et least three
       8tSitiOn8~ and jWinftill5 hoU8e8 in the St&e,
       of the tiB8 said aontraot fs to bm awarded,
       an& of the probably mount of su3pllea needed.*
           These st~abuter being speoifio enRotineUt6 Fe&it-
ing to hlsnk books, all 18ga1 blanks, ana atetionery,     the
prOVisiOn   thereof wcUld COntral the method Of purohaae
by ths CaElmiB8iOners’ COUrt Of 8UCh 5Uppli88,   togather
with the Eethcd of securing competitive   bid8 therefor.
            lirtiolet!   238P-2367,   iIlO1UZdV0, SWm,       do not
however, contain emergenoy prcfvisione ee are round in
ArtiOle 1639,     SUjWQ~ yile than have the quastion 88 to
whether or not the emergenoy prorislone           of Article    1659
would apply to purohasee of euoh supplies by the can-
lEiB8iOner8' COUl?t Of thhe OOUllty.       It io mealiest,     that
it we8 ths leglalati.ve      intention    that Article     1659 was
to apply to the purchases Of 8upp1ie8 of every kind by
the county, in thb absence of speoifio           statutes,    draling
with portions     of the II~IE~oubjeot,       As we have noted,
ArtiOle8 2358-2367, inclusive,          supre, deal with a portion
of such aubjeot as to the manner of puroheae and of cieour-
lng ouiqetitive      bide.   Such 8tatut.88,    however, do not
deal with suoh portion ot the subjsot a8 to an emsrgenoy.
.   .                                                                             842




        Han. 2,     I). Allen,     Pam 5


        Eeaoe,  ar to such, the gsnerel statuts,  Arti ie 1659,
        supre   would apply, and the emrrgrnoy pro~is Poas of
        Artioia  16119, would bo applicable to puroh.ases by the
        OCmati8SioaerS~ aourt of the oounty of stationery,   1s~1
        blsnks, and liks supplier.
                      lta than hare the quest ion asked br you bs to
        whether     of not the hwdiete       oesd oS unavailable     eupplies
        b the aouaty is aa mum eaoy, wlthln the purview oi Arti-
        a I e l(189, aupre, warrant L       a pumhazo of awh supplies
        by the oonaisslaaers~       oourt without amplying with the
        re uirement of the statutes pertal-             to aompetitivo
        bl Pa.    'It is our opiaion that suah a situation        1s an
        emergbnoy, within Artiolr        1659, suprii, but that the
        oorPmlaylandrsc*aaurt     would ba authdrlree,      without aomply-
        ing with the rsqulremnta         of Artiales e568-ZS67, lnoluslve,
        supra, to pumhass only suffiofent           supplles to smet ths
        emergenay need8 of the aouaty,         during the tima neuessar-
        ily involved in purshaslng auoh supplies in lo c o r deno e
        with the statutory      nqulreaents      aa to the method of
        purehaae end a8 to the scouring oi ooapetitlva            bles
        therefor.
                       We am turn to the statute     authorizing  the
        purohase      ot ruoh supplies brtbe   officers   of the uouatp,
        rubjeot     la thr 8ppIW61    Of the OOEd68iOnerS’      OOWt.

                       Artiolr     3899b, Seotioa 1, Vatnon’s   Annotated
        Civil     Shtutes,       reads es follows~
                       *There shall be alhfee      to County Judges,
                Clerks OS the Distrlot      and County Courts,
                3heriffs,   County Trsasur~rs,     Tax Asssasors
                en4 Colleators     suoh books, stationery,      in-
                aluding blsnk isi     bones   find blank aaaplelnts,
                aad oirlee   Ournlturs as my be neaeasery far
                their offices,   to be paid for on the order or
                the Commfr8fowre Court out of the County
                Tmasury; and aultable offiarr         shall also be
                provided by the Cosdssionets        Court for said
                oifioera et the expense of the aountp.          And
                such books and statianery 68 are neaessary
                in the psrfarmsnae of their duties shell also
                br duruishsd hBtiO88      of the Peeoe by B~tAid




                                                                            -..
                                                                               843.   .




XOII.    Z. D. Allen,        Page 4


         C~ssioners      Court, Pravlded all purehsbs:,
         herein must be appzvved by Cotissie?Wr8
         Court, and must br lsade under the prorlaions
         of ArtSoh 1659,    Revised Civil Statutes oi
         mxas, 1985,’
            Thlr statute coats&u late6 the purshass of the
stems enumerated therein by tl e offlorrs       al the runty
as is showa by the requirsslent      that all of suah purchases
must   be approved br the CencnlssIoners~    Court.    Wther-
more, that all suoh purohases must be in aaoordanae with
the prmIsion6     of Artlole   1650, supre.   Suoh statute,
last mentioned, aats out the~manner 0.f l     freoting    the
ecmpotitlra   bid roqulramants,     and 5110 provideis for an
energeaay.    It Is our opinion that the laPadiete mod of
unavUlable supplies is an smerg8nay and that pwhases
o? ls&al blaake     statIonerg     an4 s&as     ~uppllss sould
be made wlthont’oom lying dth the oompetitire          bid m-
qulremsats of &tIa Pe.1559, Supra,       but that only eufti-
oieat supplies aould be purahased in suah manner a6 are
waesaary    to meet the emergenay need of the ofiiOar         dur-
ing the time neoeesarlly      Involved in purshasfng suoh
83311SS in acoordanae with th8 S8@.TSIQ8lit         Of ArtIsle
1658 as to the mnner of eff6atiqg        the rtatutory    ocanpe-
tltive   bid requirements.
               In your letter       you a611 our attention          to Arti-
ale 3899, SeatIon (b), Vernon’s Annotated Cirll Statutes,
whioh I8 applioable           to MohIta County, a salary oaunty.
It is our opinion that this artiole                does not oreata a new
end a different         method of purohaee by the oounty, or its
offiaera,      of legal bkmks,         stationery     and similar eupplies.
The statutr does not treat a eolfioellg                 oi legal blanks,
atatianery,       and siailar      8uppf is* es ars speoIfIoally
enumerated in Artiole            58QQb SeatloU,        supra,     l?or does
the statute make any provldan                tar oo&etitIte       bids and
$0 8OWtI'W        it a6 psrnritti~        6 OOUBty OffiOSr      t0 purshase
rtatlonory,       lsgl     blanks an8 sisdler       auppliss,     an e lnonth
to month basir, would abrogate the oompstitlve                    bld atatutea
hersinabovr aottrd.           It is signliloant       that Artiole      3899,
SsetIon (a), Vernon’9 w30tatee                Civil Statutes;       SpeoliI-
0614     mention6      UtatiOnery    WbsIWM     &tiOh     5899,     8eCtiOn   (b),
SUpIU,     dOSS   UOt   d0    SO.

           You ere therefore  respsatful         a&viPed that it
Ia   the        of this Departmeat that 11 the purohase
           opinion
o? la&   blanks, 6tatIoneTy end similar SUpplilS          by the
~wmisaioners~   OOIl&  Of thr OOUnty,    itrelf,    ii3 OOntrOlhd
.




    lion.   z.   33. tilesn,   Page 7


    by the prorlslons     of Artiolss     235%~2367, lnoluslre;
    rupre, aa to the manner of suoh purohaear and t+’ man-
    1181:OS ambating     0t85pditfrr   bid8 thereunder;       u htr-
    ther that the emergenop pro~lsfana of Artiole           Y659 are
    applicable    to purohasea by the ocmmisnioners.* court OS
    rush rupplcs~ and (a) that the purohnaa of suoh sup-
    plier by the aounty ottiaere        is eontrollea    by Artlola
    3899b, Sootion 1 supra requiring           euoh purohaees to
    ba approved by tim ooa5ls*ionere’         oourt and to be Qado
    inm~oonformity with tha provisions        of Artlole   1589 supra,
    and rurthsr,    that the emrrgenoy pwiaiona          of Arth
    1659, supra, are applioable       to suoh purohases by tha
    offlaera    of the oounty, eubjset      to the approval of the
    ocemiseionere’    oourt.    wu rurther paint out that it is
    our 0 laion that the emergenay purohesea allowable            would
    be o n! y in 6uoh amounts a8 would be ne6esoarg ta meet
    the neaqs of the- oounty, OP of an imS’lrldual officer,
    during the time nsaemarily        involved in the purchase of
    ruoh supplies In eoafdnaity       uith the. rtatutory    require-
    mnts.      In no event 00tia such euuergenoy purohasaa exoeed
    tha sum o? One ~unUred and Fifty Doollarr.
                   We trust this ratisfaotorlly    answers your
    questlona,      and we rmain
                                           Very truly   yours




                                                        Asrletwt




    ZCSrAU        APa;3d